Citation Nr: 0842852	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-29 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction over the 
claims folders subsequently was transferred to the RO in 
Wilmington, Delaware.

In September 2007, the veteran was provided with a statement 
of the case addressing the issues of entitlement to service 
connection for right knee disability and entitlement to a 
higher initial disability rating for human immunodeficiency 
virus.  The cover letter sent with the statement of the case 
informed the veteran that he must submit a timely substantive 
appeal (VA Form 9) in order to perfect his appeal on those 
issues.  The veteran submitted a VA Form 9 later that month 
but limited his appeal to the issue of service connection for 
right knee disability.  Therefore, the Board will limit its 
decision accordingly.

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  After the 
hearing, the veteran submitted additional evidence pertinent 
to the claim and, through his representative, waived his 
right to have this evidence initially considered by the 
originating agency.


FINDING OF FACT

The veteran's current right knee disability had its onset in 
active service.





CONCLUSION OF LAW

Right knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for right knee disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records reflect that the veteran injured 
his right knee in 1991.  An August 1991 magnetic resonance 
imaging (MRI) study revealed a complete tear of the anterior 
cruciate ligament (ACL) and a lateral meniscal tear in the 
right knee.  The veteran underwent physical therapy, but 
records dated in 1992 and 1993 show that he continued to 
complain of knee pain.  Although surgery was recommended to 
repair the ACL, the record reflects that no surgery ever was 
performed.  Reports of medical examination and medical 
history prepared at the time of the veteran's re-enlistment 
in June 1996 note that he had a history of knee problems and 
that he treated the pain with medication. 

The post-service medical evidence of record includes the 
report of a February 2005 VA examination and a February 2008 
MRI study.  The examination report notes that the veteran 
reported continued use of medication to treat his right knee 
pain.  It also notes that physical examination revealed no 
abnormalities and that an X-ray study was ordered, although 
there is no indication in the record that the study was 
performed.  The February 2008 MRI study notes the presence of 
a complete, chronic tear of the ACL and a tear reaching the 
undersurface of the lateral meniscus.

At the March 2008 hearing, the veteran testified that his 
right knee disability has persisted since his original injury 
during active service.  He also testified that he had no 
subsequent injuries or trauma to the right knee since the ACL 
and meniscal tears were detected in August 1991.  The Board 
notes that the veteran is competent to report these facts 
since they are based on his personal experience and 
observations.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board also has no reason to question the credibility of the 
veteran's testimony.  In this regard, the Board notes that 
his account of the original right knee injury and subsequent 
treatment is consistent with the evidence of record.

After careful consideration, the Board concludes that the 
medical evidence of record establishes that the veteran's 
current right knee disability was incurred in service.  The 
ACL and meniscal tears revealed by MRI study in August 1991 
were not repaired surgically, and the veteran's ongoing 
complaints of knee pain in service are consistent with the 
existence of chronic right knee disability.  In addition, the 
February 2008 MRI study confirms that the ACL and lateral 
meniscal tears noted in service are still present, and there 
is no medical evidence of another injury or trauma to which 
those tears can be attributed.  Accordingly, as the 
preponderance of the evidence weighs in favor of the claim, 
service connection for right knee disability is warranted.


ORDER

Entitlement to service connection for right knee disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


